Citation Nr: 0926127	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-06 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an anxiety disorder, 
including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to July 
1976 and from August 1981 until retiring in March 1998.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

A preliminary review of the record shows the Veteran was 
afforded a VA mental health examination in July 2005; 
however, the examiner offered an opinion only on the issue of 
secondary service connection.  And the Veteran has also 
contended that his anxiety disorder is directly related to 
his military service - specifically, to a 1985 incident in 
which he was demoted.  So an etiology opinion also is needed 
on this alternative theory of direct incurrence of his 
anxiety disorder in service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).

Other records show the Veteran has previously filed a claim 
for disability benefits with the Social Security 
Administration (SSA).  So VA needs to obtain these records as 
they are potentially relevant to his current VA claim.  See, 
e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Indeed, 38 C.F.R. § 3.159(c)(2) requires VA to make attempts 
to obtain records in the custody of a Federal department or 
agency until it is determined the records do not exist or 
that further efforts would be futile.



Lastly, the Veteran needs to be provided additional notice to 
comply with the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  
Specifically, he must be notified of the type of evidence 
required to substantiate a claim for service connection on a 
secondary basis.  This includes apprising him that, to 
support this claim, the evidence must show that his anxiety 
disorder was either caused or aggravated by his service-
connected disabilities.  38 C.F.R. § 3.310(a) and (b).  See 
also Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  To comply with the VCAA, notify the 
Veteran of the type of evidence required 
to substantiate a claim for secondary 
service connection (not just direct or 
presumptive service connection).  He must 
be specifically informed that the evidence 
must show that his currently claimed 
psychiatric disability was either caused 
(proximately due to or the result of) or 
aggravated by service-connected 
disability.  

2.  Obtain the Veteran's SSA records, 
including copies of all decisions or 
adjudications. 

3.  Schedule the Veteran for another VA 
psychiatric examination to ascertain the 
nature and etiology of his anxiety 
disorder - in particular, whether there 
is a 50 percent or greater probability (at 
least as likely as not) that his anxiety 
disorder had its onset in service or is 
otherwise related to his service, but 
especially to a 1985 incident resulting in 
his demotion (or promotion then sudden 
revocation of that promotion).



To facilitate making this important 
determination, the examiner must review 
the claims file for the pertinent medical 
and other history and try and reconcile 
the opinion with any already of record - 
including in the September 2005 psychiatry 
medical report from E.R.M., MD.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the review of the 
file and objective mental status 
evaluation.

4.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
